Citation Nr: 0417376	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-10 417	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
recurrent epididymitis.

2.  Entitlement to an effective date prior to February 9, 
1999, for the grant of special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to November 1989.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from September 
1997, December 1999, and June 2000 rating decisions by the 
Winston-Salem Department of Veterans Affairs (VA) Regional 
Office (RO).  In the September 1997 rating decision the RO, 
among other things, denied service connection for asthma and 
recurrent epididymitis.  In December 1999, the RO granted 
service connection for recurrent epididymitis, rated 
noncompensable, effective May 30, 1997.  In June 2000, the RO 
increased the rating for recurrent epididymitis to 10 
percent, effective May 30, 1997, and granted SMC for loss of 
use of a creative organ, effective February 9, 1999.  This 
case was previously before the Board in September 2000, when 
the matters of service connection for asthma and entitlement 
to a rating in excess of 10 percent for recurrent 
epididymitis were remanded for additional development.  
Subsequently, the veteran perfected an appeal as to an 
effective date earlier than February 9, 1999, for the grant 
of SMC for loss of use of a creative organ.  
In October 2002, the veteran appeared at a Travel Board 
hearing before the undersigned.  This case was again before 
the Board in May 2003, when the Board denied service 
connection for asthma, and remanded for additional 
development the issues of entitlement to a rating in excess 
of 10 percent for epididymitis, and entitlement to an earlier 
effective date for a grant of SMC for loss of use of a 
creative organ.  The case is now before the Board for further 
appellate review.  

The issue of entitlement to a rating in excess of 10 percent 
for recurrent epididymitis is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if any action is require on your part.


FINDINGS OF FACT

1  The RO granted service connection for recurrent 
epididymitis effective May 30, 1997, the date of receipt of 
the veteran's claim.
2.  In June 2000, the RO granted SMC for loss of use of a 
creative organ, effective February 9, 1999, based on results 
of semen analysis on that date showing that the veteran had 
azoospermia.  

3.  The evidence establishes that it is at least as likely as 
not that the veteran's azoospermia had its onset prior to 
being confirmed by laboratory studies and existed 
concurrently with the veteran's recurrent epididymitis.  


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran's 
claim, an effective date of May 30, 1997, is warranted for 
the grant of SMC for loss of use of a creative organ.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.350(a)(1), 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  The 
veteran received adequate notice of the VCAA regarding this 
"downstream" issue in the August 2003 correspondence from 
the RO, and in a January 2004 supplemental statement of the 
case (SSOC).  And as the determination below grants him 
essentially all he seeks in this claim, he is not prejudiced 
by the decision..  

Background

The veteran contends that an effective date of May 30, 1997, 
is warranted for a grant of special monthly compensation for 
the loss of use of a creative organ, because that is the 
effective date of service connection (and a subsequent 10 
percent rating) for recurrent epididymitis.  He asserts that 
his infertility is directly and causally related to, and has 
existed concurrently with, the service-connected 
epididymitis.  

Service medical records show multiple diagnoses of, and 
treatment for, acute epididymitis during service.  

At a personal hearing at the RO in November 1998, the veteran 
and his spouse testified that his epididymitis was a chronic 
condition which has been manifested during and ever since his 
active service.  The veteran and his spouse had no children 
together, but each had children from previous relationships; 
all born prior to his service.  When the veteran was asked if 
he and his spouse could have children together, he stated "I 
don't know."  He and his spouse testified that they do not 
use any kind of contraception, and no children had been born 
to them since his service.  The veteran stated that he took 
Motrin to alleviate pain due to epididymitis.  At the 
hearing, the veteran's representative stated:

[T]here is no doubt in my mind that the 
epididymitis should be service-connected 
and . . . in the event that a VA exam is 
needed to determine the severity of that, 
that that exam also include the question 
as to whether there is loss of use of the 
creative organ.  Because I do definitely 
believe it will be service-connected, so 
we might as well go ahead and get that 
involved in it while we're at it . . . .  

On VA examination in December 1998, it was noted that the 
veteran's claims folder, prior medical records, and charts 
were not available for review.  The veteran reported that he 
initially experienced epididymitis in service due to the 
straps in the groin area that he had to wear as a 
paratrooper.  Examination revealed normal appearing external 
genitalia.  The right testicle appeared slightly enlarged, 
and there was some thickening in the right epididymis with 
extreme sensitivity in that area.  An ultrasound of the 
scrotum showed that the veteran's left testicle was smaller 
than the right testicle, and it demonstrated an abnormal echo 
pattern diffusely.  The radiologist suspected that the 
finding may be related to old trauma or chronic torsion.  The 
ultrasound also showed that the right epididymis was enlarged 
and "may relate to previous infection."  The diagnosis was 
"chronic, recurrent epididymal orchitis right with a history 
of left as well."  The examiner reported that the "causal 
relationship to acute service event is undetermined although 
temporally related according to his history with other 
records that can verify this but they are not available."  

VA outpatient records include reports of semen analysis on 
January 22, 1999, and on February 9, 1999, both showing "no 
spermatozoa."  In a VA outpatient report dated February 9, 
1999, the physician who examined the veteran in December 1998 
noted that recent studies showed bilateral epididymitis 
confirmed by ultrasound, and azoospermia was noted on initial 
semen analysis.  In a February 18, 1999 addendum to the 
December 1998 examination report, the examiner stated that he 
had the opportunity to review the claims folder, and he 
reported that the "left and right epididymitis documented 
while in military service . . . can be causally related to 
[the veteran's] recurrent episodes of epididymitis."  In a 
March 1999 outpatient report, the same physician again noted 
that azoospermia had been confirmed by semen analyses, and 
alternate means for conception were discussed with the 
veteran.  

A December 1999 rating decision granted service connection 
for recurrent epididymitis, rated noncompensable, effective 
May 30, 1997, the date the veteran's initial service 
connection claim was received.  In a June 2000 decision, the 
RO increased the rating for recurrent epididymitis to 10 
percent, effective May 30, 1997, and granted SMC for loss of 
use of a creative organ, effective February 9, 1999 (based on 
a finding that semen analysis on that date was the first 
competent evidence of record documenting azoospermia).  The 
RO noted that the veteran's azoospermia was "conceded to be 
the result of the claimant's service connected recurrent 
epididymitis."  

Legal Criteria and Analysis

Special monthly compensation is payable with respect to a 
particular disability in addition to the basic rate of 
compensation that is otherwise payable for that disability.  
See 38 C.F.R. § 3.350(a).  Thus, a claim of entitlement to 
special monthly compensation is similar to a claim for an 
increased evaluation of the disability with respect to which 
the special monthly compensation would be payable.  In Akles 
v. Derwinski, 1 Vet. App. 118 (1991), the U.S. Court of 
Appeals for Veterans Claims (the Court) held that a claim for 
special monthly compensation may be inferred in some 
circumstances from a claim for an increased evaluation of the 
disability with respect to which the special monthly 
compensation would be payable.  The Court held that where 
facts presented in connection with the claim for an increased 
evaluation indicate possible entitlement to special monthly 
compensation, VA must adjudicate that issue.  Akles, supra.  
The Court found that if VA has not adjudicated entitlement to 
special monthly compensation in such circumstances, the 
disability evaluation is incomplete, even if otherwise 
noncompensable, and the increased rating claim remains open 
with respect to that issue.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Here, the noncompensable rating for recurrent epididymitis, 
effective May 30, 1997, was assigned by a December 1999 RO 
decision that granted service connection for same, and the 
veteran filed a notice of disagreement (NOD) disputing the 
noncompensable evaluation.  In the NOD, the veteran noted 
that the RO "did not mention that I had lost a creative 
organ becaus [sic] I am steral [sic]."  A notice of 
disagreement with a disability evaluation rendered with a 
grant of service connection represents a request for an 
increased rating of that disability from the effective date 
of service connection; such a request is considered to relate 
back to the date of the service connection claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's NOD expressing dissatisfaction with the 
noncompensable initial rating assigned for recurrent 
epididymitis from May 30, 1997 placed in issue the matter of 
entitlement to SMC for loss of use of a creative organ.  See 
Akles, supra.  Although not clinically confirmed until 
February 1999, the veteran's infertility resulting from 
epididymitis is reasonably shown to have existed from May 30, 
1997, the day his claim of service connection for 
epididymitis was received.  As noted, that claim encompassed 
a claim for the highest rating warranted for the disability 
(to include SMC).   Consequently, under the controlling law 
and regulations, and precedent Court decision guidelines, SMC 
for loss of use of a creative organ is warranted from May 30, 
1997.  .

The Board finds that this medical evidence is sufficient to 
permit resolution of the claim.  The evidence of an 
azoospermia condition as early as January 1999 creates a 
reasonable doubt as to whether the veteran's infertility 
existed on May 30, 1997, or had its onset later.  The claim 
has not been disproved by a preponderance of the competent 
evidence, and thus the claim must be allowed.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, an effective date 
of May 30, 1997, is assigned for loss of use of a creative 
organ in consequence of recurrent epididymitis.


ORDER

An effective date of May 30, 1997, for the award of SMC for 
loss of use of a creative organ is granted, subject to the 
regulations governing payment of monetary awards.


REMAND

As noted above, there has been a significant recent change in 
VA law, and the revised duty to assist requires, among other 
things, that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records.  
See 38 C.F.R. § 3.159.

At the October 2002 hearing before the undersigned, the 
veteran testified that the service-connected recurrent 
epididymitis required treatment by private physicians two to 
three times monthly.  It was also indicated that not all of 
the pertinent private treatment records were in the claims 
file.  In particular, it was noted that although letters were 
of record from the private physician (who appears to be the 
primary caregiver in regard to the veteran's epididymitis), 
any clinical records on which that physician based general 
findings and medical opinions outlined in the letters were 
not of record (see transcript, p. 5).  The veteran also 
identified two other physicians who allegedly treated him for 
recurrent epididymitis.  It was agreed at the hearing that 
the record would be held open in abeyance for sixty days for 
additional evidence to be submitted.  No additional evidence 
was received during the abeyance period.  However, as VA's 
duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, and inasmuch as the criteria for a 
higher rating for the veteran's service-connected 
epididymitis are based, in part, upon the extent and degree 
to which treatment is required (see 38 C.F.R. §§ 4.115a, 
4.115b, Code 7525), further development to obtain these 
private treatment records is necessary.  Furthermore, the 
nature of the recurrent epididymitis is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may also contain information 
pertinent to the claim for an increased rating for recurrent 
epididymitis.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent comprehensive medical evidence pertaining to the 
veteran's recurrent epididymitis is the report of a VA 
examination in December 2003.  In a May 2004 written 
statement, the veteran's representative noted that although 
the veteran's epididymitis was relatively asymptomatic at the 
time of the examination, he continues to experience swelling 
and pain of such severity that his misses days of work when 
the condition it symptomatic.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a), 3.327(a).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
service-connected epididymitis from 
December 2002 to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for epididymitis.  Treatment 
records obtained should specifically 
include those from Drs. Blackman, Snyder, 
and Hoffman (see October 2002 transcript, 
p. 5).  

2.  The veteran should then be afforded a 
VA genitourinary examination to ascertain 
the current severity of his service-
connected epididymitis.  His claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should review 
pertinent historical data and clinical 
findings in the claims folder.  Any 
indicated tests must be conducted.  The 
examiner must specifically address 
whether the veteran's epididymitis is 
manifested by recurrent symptomatic 
infections requiring drainage and/or 
frequent hospitalizations (greater than 
two times a year) and/or requiring 
continuous intensive management.  If the 
epididymitis is quiescent/in remission on 
examination, the examiner should review 
the veteran's treatment records and 
comment, if possible, as to the extent of 
impairment that would be present during 
exacerbation.  The examiner must explain 
the rationale for any opinion given.  

3.  The RO should readjudicate the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



